Citation Nr: 1443406	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  11-18 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a cervical spine disability. 

2.  Entitlement to service connection for a cervical spine disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and T. B.



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1991 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  By that rating action, the RO declined to reopen a previously denied claim for service connection for a cervical spine disability, chronic neck spasm with degenerative changes C5-6 vertebrae and headaches.  The Veteran appealed this rating action to the Board. 

In May 2013, the Veteran testified before the undersigned at the above RO.  A copy of the hearing transcript has been associated with the claims file.

The Board notes that the issue developed for appellate consideration included consideration of headaches as part of the original claim.  However, by an April 2014 rating action, the RO awarded service connection for migraine headaches as secondary to service-connected residuals of a closed head injury/traumatic brain injury (TBI) with cognitive disorder; an initial 30 percent disability rating was assigned for the migraine headaches, effective from May 9, 2013--the date VA received the Veteran's initial claim for compensation for TBI.  (See April 2014 rating decision uploaded to the Veteran's Virtual VA electronic claims file).  As the Veteran has not separately appealed the initial 30 percent rating and/or effective date assigned to the migraine headaches, this disability is no longer part and parcel of the matter currently before the Board for appellate consideration.   See 38 U.S.C.A. § 7105(a) (2002); 38 C.F.R. § 20.200 (2013); and Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).  Thus, the issues remaining for appellate consideration are listed on the title page of this decision. 

In the decision below, the Board will reopen the previously denied claim for service connection for a cervical spine disability, and remand the underlying claim for service connection for this disability on the merits to the RO for further development.  Thus, the underlying claim for service connection for a cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1. By a final and unappealed September 2008 rating decision, the RO declined to reopen a previously denied claim for service connection for a cervical spine disability.  The RO determined that there was no evidence of a current chronic neck disability that was related to military service, to include two (2) motor vehicle accidents.  

2.  Evidence added to the record since the RO's final September 2008 rating decision relates to an unestablished fact necessary to substantiate the underlying claim for service connection for cervical spine disability, namely evidence suggesting that the Veteran has a chronic cervical spine disability since he was involved in an in-service motor vehicle accident. 


CONCLUSIONS OF LAW

1.  The September 2008 rating decision, wherein the RO declined to reopen a previously denied claim for service connection for a cervical spine disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  Evidence received since the final September 2008 rating decision is new and material, and the claim for service connection for a cervical spine disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Assist and Notify

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  To the extent that there may be any deficiencies of notice or assistance regarding the issue of whether new and material evidence has been received to reopen the Veteran's previously denied claim for service connection for a cervical spine disability, such deficiencies are moot as the Board is reopening and remanding the underling claim for service connection herein.  Further discussion of VA's duties to notify and assist will be included in a later decision should the claim be denied on the merits following remand.

II. Laws and Regulations

By the appealed December 2010 rating action, the RO declined to reopen a previously denied claim for service connection for a cervical spine disability.  The Veteran appealed this rating action to the Board. 

Service Connection-general criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

That an injury incurred in service alone is not enough. There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a), such as arthritis.  See Walker v. Shinseki, 708 F.3d 1331, and 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id. 

New and Material Evidence-general criteria

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new" and "material."  38 U.S.C.A. § 5108; Smith v. West, 12 Vet. App. 312 (1999).

 If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996). In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" evidence as existing evidence not previously submitted. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013). 

The United States Court of Appeals for Veterans Claims (Court) has clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

III. Legal Analysis

The Veteran contends that his cervical spine disorder is the result of two (2) in-service motor vehicle accidents that occurred eight (8) months apart.  He maintains that he has had cervical spine pain and spasms ever since his head struck the windshield during the initial motor vehicle accident in 1991.  (Transcript (T.) at page (pg.) 4)).  

By a final September 2008 rating action, the RO determined that new and material evidence had not been received to reopen a previously denied claim for service connection for a cervical spine disability.  In making its determination, the RO upheld prior final rating actions wherein it determined that new and material evidence had not been received to reopen a claim for service connection for a cervical spine disability because there was no objective medical evidence linking the disability to the Veteran's period of military service, to include two (2) motor vehicle accidents.  The Veteran was informed of the RO's September 2008 decision that same month, but he did not appeal.  There was also no relevant evidence added to the file during the applicable one year appeal period.  The RO's September 2008 rating action is, therefore, final.  38 U.S.C.A. § 7105. 

The Veteran's petition to reopen his previously denied claim for service connection for a cervical spine disability was received by the RO in mid-July 2010.  (See VA Form 21-0820, Report of General Information, received by the RO in July 2010). 

Evidence received since the RO's final September 2008 rating decision includes, in part, Social Security Administration (SSA) records, received by the RO March 2011.  The Veteran's SSA records include a March 1997 letter, prepared by J. T., M. D.  (Parenthetically, the Board notes that electromyography reports, dated in March 1997 and prepared by J. T., M. D., were of record at the time of the September 2008 rating action).  J. T., M. D.'s March 1997 letter reflects that the Veteran gave a history of having had neck pain ever since he was ejected through a windshield during a 1991 motor vehicle accident.  The Veteran related that he had been doing relatively well until early October 1996 when he was knocked down by a motor vehicle that had backed over him.  As a result of the 1996 accident, the Veteran indicated that he had experienced a reoccurrence of his symptoms.  After a physical evaluation of the Veteran, Dr. J. T.'s impression was that he had chronic spinal pain with pain, numbness and weakness predominantly on the right side of his body, and that his most recent exacerbation was the result of having been struck by a motor vehicle.  (See March 1997 letter, prepared by J. T., M. D. and received by the Board in conjunction with the Veteran's SSA records in March 2011).  

Dr. J. T.'s March 1997 letter is new because it was not of record at the time of the RO's September 2008 final rating action.  It is also material.  It is material because in view of the Veteran's history of having had neck pain since the in-service 1991 motor vehicle accident, Dr. J. T.'s impression suggested that prior to the reoccurrence of his symptoms from the post-service 1996 accident, the Veteran had a chronic spinal disability that had stemmed from the 1991 accident--an element that had not been established when VA declined to reopen the previously denied claim in September 2008.  38 C.F.R. § 3.156; Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

New and material evidence having been received; the claim for service connection for a cervical spine disability is reopened; the appeal is granted to this extent only.


REMAND

After a review of all evidence of record, the Board has determined that additional substantive development, as outlined in the directives below, is warranted prior to further appellate review of the claim for service connection for a cervical spine disability.

The Veteran contends that he currently has a cervical spine disorder that is the result of having lost consciousness during two (2) in-service motor vehicle accidents that occurred eight (8) months apart.  

Service treatment records (STRs) pertinently show that in early November 1991, the Veteran was asleep in the front passenger seat of a motor vehicle that was parked on the side of an interstate that was struck from behind.  The Veteran was thrown into the windshield and lost consciousness.  He became alert 10 minutes after the accident.  The Veteran was initially admitted to the triage unit at De Paul Medical Center.  Upon admission, X-rays of the cervical spine showed a questionable C6 compression fracture.  The Veteran was transferred to the Portsmouth United States Naval Hospital (USNH).  Upon evaluation, the Veteran was found to have been neurologically intact.  Computed tomography scans (CT) of the head and neck, as well as x-ray interpretations of the cervical spine, were negative.  There was no evidence of any cervical spine fracture.  The Veteran was discharged to full duty after five (5) days of hospitalization at the USNH.  The remainder of the Veteran's STRs show that he primarily complained of having had low back pain since the 1991 motor vehicle accident.  In late February 1992, the Veteran was hospitalized after he was involved in a second motor vehicle accident.  It was noted that he had experienced a loss of consciousness two (2) days previously.  The Veteran related that he was doing well, but that he still experienced, in part, some head pain and stiffness.  He was instructed to return to the clinic if he had further problems.  

The post-service evidence of record includes voluminous VA and private treatment and examination reports, dated from 1993 to 2014, to include those uploaded to the Veteran's Virtual VA electronic claims files, SSA reports and statements and testimony of the Veteran.  The evidence of record reflects that as early as October 1993, the Veteran continuously complained of having had cervical spine pain since he was involved in two (2) motor vehicle accidents during military service.  For example, an October 1993 VA treatment report reflects that the Veteran complained of having had increased neck pain.  The examining clinician noted that he was status-post motor vehicle accident in 1990.  The Veteran was diagnosed as having post-traumatic degenerative joint disease of the cervical and lumbar spine.  (See October 1993 VA treatment report).  A December 1999 VA treatment report reflects that the Veteran complained, in part, of having had neck pain ever since he had been involved in a motor vehicle accident in 1992.  The examining VA clinician entered an assessment of chronic neck pain that was questionably secondary to his history of having been involved in a motor vehicle accident.  (See December 1999 VA treatment report).  

A December 2004 VA treatment report reflects that the Veteran complained of having had neck pain ever since he was involved in a 1992 motor vehicle accident.  The examining VA clinician entered an assessment that the Veteran had signs and symptoms of chronic neck pain that was possibly secondary to the motor vehicle accident.  (See December 2004 VA treatment report).  A July 1998 VA treatment report reflects that the Veteran complained, in part, of having had cervical spine pain since the above-cited in-service motor vehicle accident.  After a physical evaluation of the Veteran, the examining VA nurse practitioner (NP) entered an assessment, in part, of chronic neck pain, myofascial, trigger point left cervical peripheral vascular and occipital, and mild cervical spondylosis.   The VA NP then indicated that the Veteran's problems, such as his cervical spine disability, had existed since an October 1992 motor vehicle accident.  (See VA treatment report, dated in July 2008).  

Thus, in view of the Veteran's in-service and post-service clinical findings of neck pain ever since he was involved in two in-service motor vehicle accidents, and private and VA treatment reports suggesting that he might have a current chronic cervical spine disability that is etiologically related thereto, the Board finds that a VA examination is necessary to determine whether or not the Veteran has a cervical spine disability that is a result of the in-service motor vehicle accidents. 

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA spine examination by an appropriate examiner at a VA medical facility.  The claims files and electronic VA claims file shall be made available to and reviewed by the examiner.  The examiner shall obtain from the Veteran a description of his relevant history and symptomatology, to include information about onset, frequency, duration, and severity of his cervical spine disability.  All tests, studies, or evaluations deemed necessary shall be performed.
   
The examiner shall provide an opinion to the following question: 
   
Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's cervical spine disability had its onset during military service or is otherwise found to be etiologically related thereto, to specifically include the November 1991 and February 1992 motor vehicle accidents?
   
In responding to the forgoing questions, the examiner shall discuss the pertinent medical evidence (service treatment records and private and VA treatment records) and lay evidence (statements and the testimony of the Veteran) in rendering the above-requested opinion. 

The examiner is specifically requested to comment on the following evidence: 

(i) Service treatment records reflecting that the Veteran complained of neck pain after he was involved in a November 1991 motor vehicle accident; November 1991 USNH reports reflecting that CT scans of the Veteran's head and neck, as well as x-ray interpretations of the cervical spine, were normal; treatment reports, dated in late November 1991 and February 1992, containing the Veteran's complaints of occasional headaches and head pain after the November 1991 and February 1992 motor vehicle accidents, respectively; 

(ii) October 1993 VA treatment report, reflecting that the Veteran complained of neck pain after having been involved in a 1990 motor vehicle accident;

(iii) December 1999 VA treatment report containing an assessment of chronic neck and back pain that was questionably secondary to the Veteran's motor vehicle accident history; 

(iv) December 2004 VA treatment report containing the examiner's assessment that the Veteran's signs and symptoms of chronic neck pain were possibly secondary to the 1992 motor vehicle accident; and, 

(v) July 1998 VA treatment report containing the examining VA NP's opinion that the Veteran's active (then) problems, to include his cervical spine disability, were related to an "October 1992" motor vehicle accident.

A complete explanation (rationale) shall be provided for each opinion.  If any opinion cannot be provided without resort to mere speculation, the examiner shall provide a complete explanation for why this is so.  In so doing, the examiner specifically shall indicate whether or not the inability to render the opinion is the result of a need for additional information or of the limits of current medical knowledge having been exhausted.

2.  After the above has been completed, the RO/AMC should review the Veteran's physical claims file and electronic claims file and ensure that all of the development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented. Specific attention is directed to the examiner's report. If the report does not include adequate responses to the specific opinions requested, the report must be returned to the examiner for corrective action
    
3.  Readjudicate the issue of entitlement to service connection for a cervical spine disability.

If the benefit sought is not granted, the Veteran and his representative shall be provided with a supplemental statement of the case that addresses all the evidence received since issuance of a May 2011 Statement of the Case and afforded the requisite time period to respond.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


